Opinion filed May 27, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00116-CR
                                                    __________
 
                            CAROL
JOHNENE MORRIS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee
                                                              

 
                                   On
Appeal from the 441st District Court
                                                           Midland
County, Texas
                                           Trial Court
Cause No.  CR-36894/recusal
 

 
                                            M
E M O R A N D U M   O P I N I O N
            This
is an appeal from an order denying a motion to recuse.  We dismiss for want of
jurisdiction.
            When
the clerk’s record was filed in this court on April 30, 2010, the clerk of this
court wrote the parties stating that the March 16, 2010 order did not appear to
be an appealable order.  Morris was directed to respond to this court in
writing on or before May 17, 2010, showing grounds for continuing her appeal. 
There has been no response to our April 30 letter.
            The
March 16 order is not appealable at this time; therefore, this appeal is
dismissed. 
 
                                                                                                PER
CURIAM
May 27, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).          
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.